No



                                                                No. 98-275



                              IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                             1998 MT 309N




                                                  IN RE THE CUSTODY OF S.C.,

                                                              a Minor Child,



                                                           BRIAN CASMAN,



                                                       Petitioner and Appellant,



                                                                     and



                                                          AURIA GILMORE,



                                                     Respondent and Respondent.




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-275%20Opinion.htm (1 of 5)4/20/2007 2:09:00 PM
No




                               APPEAL FROM: District Court of the Fourth Judicial District,

                                                 In and for the County of Missoula,

                                        The Honorable John W. Larson, Judge presiding.




                                                      COUNSEL OF RECORD:



                                                              For Appellant:



                                    Christopher Daly, Attorney at Law, Missoula, Montana



                                                             For Respondent:



                          Hilary Bush, Montana Legal Services Association, Missoula, Montana




                                             Submitted on Briefs: November 19, 1998



                                                     Decided: December 15, 1998

                                                                    Filed:

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-275%20Opinion.htm (2 of 5)4/20/2007 2:09:00 PM
 No




                                       __________________________________________

                                                                     Clerk




                    Justice W. William Leaphart delivered the Opinion of the Court.




¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number, and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. Brian Casman (Casman) appeals from the Custody Decree entered April 3, 1998
by the Fourth Judicial District, Missoula County. Casman, the father, contends that
the court adopted a proposed decree presented by the mother, Auria Gilmore
(Gilmore), without first affording Casman the opportunity to respond in writing or
an opportunity for a hearing, thereby denying him due process of law.

¶3. The procedural background is as follows: A trial as to all issues was held on
September 19, 1996. On December 20, 1996, the court issued an Interim Custody
Decree which provided that the parties were granted joint custody of S.C. and that
neither party would be designated primary custodian until final reports from the
guardians ad litem in Montana and Florida were received. The decree further stated
that a final order regarding a visitation schedule would be entered by the court upon
receipt of the recommendations of the guardians ad litem. Although the court did
receive the final guardian ad litem reports a few months later, it issued temporary
orders granting Gilmore parenting time with S.C. in Florida and requiring
additional steps before a final decree would be entered. Two of these temporary
orders specifically indicated that another hearing would be scheduled with regard to

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-275%20Opinion.htm (3 of 5)4/20/2007 2:09:00 PM
 No


a final decree. The last such temporary order provided: "The Court expressly retains
jurisdiction to enter further amendments and to issue a final custody and visitation
order and decree upon the child's return to Montana in March 1998."

¶4. By agreement of the parties, the minor child was brought back to Montana in
mid-February, 1998. Relying on the District Court's earlier orders, Casman expected
that a hearing would then be scheduled. Although no time frame had been
established for submission of motions or proposed decrees, counsel for Gilmore, on
March 26, 1998, filed a Motion for Final Determination of Custody and Visitation
along with a Proposed Custody Decree, which was served upon counsel for Casman.
Gilmore requested that the court adopt her proposed decree or, in the alternative, set
a hearing for a final determination of custody and visitation. The District Court
signed Gilmore's proposed decree as its final order on March 27, 1998, the day after
the motion was filed. Casman appeals from that order.

¶5. Casman contends that under Rule 2 of the Uniform District Court Rules, he had
ten days within which to reply to Gilmore's motion and that the District Court, in
granting Gilmore's motion without first affording him an opportunity to address the
fundamental issue of custody of his child, denied him due process of law under the
United States and Montana Constitutions.

¶6. Gilmore concedes that when she filed her motion for a final decree she expected
that the court would permit Casman time to respond. She contends, nonetheless, that
the court did not abuse its discretion in signing the proposed decree since, "[e]ven if
Judge Larson had waited for Father's response to the Motion, it is extremely
doubtful that he would have made a materially different decision in this case." This
contention is pure speculation. We have no means of knowing what the District
Court's decision would have been if it had had the benefit of a response from
Casman or if it had held a hearing as previously promised. We do know that due
process requires that Casman be given an opportunity to respond to Gilmore's
motion. The opportunity to respond is particularly cogent given that the issue before
the court involved Casman's fundamental right to custody of his child. See Matter of
Guardianship of Doney (1977), 174 Mont. 282, 286, 570 P.2d 575, 577. Further, it was
particularly vital that Casman be allowed to address any issues or reports that had
developed in the intervening 18 months since the trial in September of 1996.

¶7. We hold that the District Court erred in adopting Gilmore's proposed decree


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-275%20Opinion.htm (4 of 5)4/20/2007 2:09:00 PM
 No


without first affording Casman an opportunity to respond. The Custody Decree
entered on April 3, 1998 is reversed and this matter is remanded for the purpose of
allowing Casman an opportunity to respond to Gilmore's motion and for the court to
rule on the motion, or, if it deems it appropriate, to conduct a further hearing.

/S/ W. WILLIAM LEAPHART

We concur:



/S/ J. A. TURNAGE

/S/ JAMES C. NELSON

/S/ JIM REGNIER

/S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-275%20Opinion.htm (5 of 5)4/20/2007 2:09:00 PM